DETAILED ACTION
Applicants’ filing of February 14, 2022, in response to the action mailed August 10, 2021, is acknowledged.  It is acknowledged that claim 4 has been cancelled, claims 1-2 and 5-7 have been amended, and no claims have been added.  Claims 1-3 and 5-10 are pending.  
The elected invention is directed to a method of identifying a modulator of palmitoylation comprising:
administering at least one test compound to a cell modified to comprise dual leucine kinase (DLK) tagged with a detectable label;
b)	detecting DLK membrane association; and
c)	identifying the test compound as a modulator of palmitoylation when the test compound alters DLK membrane association

wherein, membrane association is detected using fluorescence imaging in live or fixed cells;
wherein, the inhibitor is not a broad palmitoylation inhibitor or specific inhibitor of a palmito-acyltransferase (PAT) and is not a modulator of DLK conformation;
wherein, the method further comprises conducting a cytotoxicity assay and a neurodegeneration assay.

Claims 3 and 9 – 10 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claims 1-2 and 5-8, as encompassing the elected invention, are hereby considered.  
Effective Filing Date
The effective filing date granted for the instant claims is July 19, 2017, the filing date of 62/534, 347, which disclosed the recited subject matter.  
AIA -First Inventor to File Status
Based on the effective filing date of July 19, 2017, the present application is being examined under the AIA , first to file provisions.
Claims-Objections
 Objection of claim 2 because ‘identified as an inhibitor when’ should be corrected to ‘identified as an inhibitor of palmitoylation when’ is maintained.
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 and 5-8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
For claim 1, the phrase ‘high-throughput method’ in conjunction with the phrase ‘screening one …test compounds’ renders the claim indefinite.  The art-accepted meaning of a ‘high-throughput method’ is automated screening of very large numbers of compounds (e.g., Hajare et al, 2014).  Thus, ‘screening one …test compounds’, as recited in claim 1 is not encompassed by the phrase ‘high-throughput method’.  It is unclear whether the phrase ‘high-throughput method for screening one or more test compounds’ encompasses (a) testing a single or a few compounds using ‘hands-on’ methods, (b) testing numerous compounds (~2000) using partially ‘hands-on’ and partially automated methods, and/or (c) testing very large numbers of compounds using completely automated methods.  The skilled artisan would not know the meets and bounds of the recited invention.  In this regard, it is noted that the experiment of figure 7C is an analysis of the Prestwick Chemical Library consisting of 1200 compounds using 96 well plates.  This represents 12.5 plates and the examiner questions whether the experiment of figure 7C used only automated methods.  Taking the broadest, reasonable interpretation, it is assumed that ‘high-throughput method for screening one or more test compounds’ in claim 1 encompasses all of (a) testing a single or a few compounds using ‘hands-on’ methods, (b) testing numerous compounds (~2000) using partially ‘hands-on’ and 1.  
For claim 7, the phrase ‘trophic factor deprivation’ renders the claim indefinite.  It is unclear whether said phrase means (i) deprivation of any trophic factor or (ii) deprivation of a specific trophic factor (e.g., NGF).  The skilled artisan would not know the metes and bounds of the recited invention.  Based on the specification only disclosing deprivation of NGF, for purposes of examination, it is assumed that said phrase means deprivation of NGF.
The prior rejection of claim 7 is maintained.  As stated in the prior action, the phrase “conducting an assay to evaluate… neurodegeneration” renders the claim indefinite because no steps for assaying neurodegeneration are recited.  It is acknowledged that claim 7 has been amended to recite wherein the assay comprises a trophic factor deprivation".  However, trophic factor deprivation is a treatment step, not a step of assaying/detecting neurodegeneration.
 	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
The prior action stated the following.
‘Regarding the identity of the encompassed Dual Leucine-zipper Kinase2 proteins the specification states the following.
More recently, attention has shifted to Dual Leucine-zipper Kinase (DLK), an upstream JNK pathway kinase that plays a specific role in injury- and stress-induced JNK signaling. (p1)
DLK is an 'executioner' enzyme that controls degeneration or death of several types of neurons. DLK critically requires modification with the lipid palmitate, a process called palmitoylation, to perform this role.  (p6)
Based thereon, it is assumed that Dual Leucine-zipper Kinase (DLK) encompasses any protein having any structure and having activity as an upstream modulator of injury- and stress-induced JNK signaling in control of the death of neurons in a process requiring palmitoylation.’

Applicants did not comment on this interpretation.  For purposes of examination the meaning is entered into the record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Rejection of claims 1-2, 5-6, and 8 under 35 U.S.C. 102(a1) as being anticipated by Holland et al, 2016 (first published December 30, 2015), as explained in the prior action, is maintained.  
In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection and the basis for rejection under 35 U.S.C. 102(a1).
(A) Reply:	Said reviews are acknowledged.
(B) While not necessarily agreeing with the Examiner, but rather in a good faith effort to advance prosecution, Applicants have amended claim 1 (upon which claims 2 and 5-8 depend), to recite "a high-throughput method for screening one or more test compounds to identify a modulator of dual leucine kinase (DLK) palmitoylation comprising: a) introducing into each of a plurality of reaction vessels: a plurality of cells-modified to comprise a DLK tagged with a detectable label; and one or more test compound selected from a library of test compounds; b) 
(B) Reply:	It is acknowledged that claim 1 has been so amended.
For reasons explained above, under 35 USC 112b, for claim 1, the phrase ‘high-throughput method’ in conjunction with the phrase ‘screening one …test compounds’ renders the claim indefinite.  Taking the broadest, reasonable interpretation, it has been assumed that claim 1 encompasses all of (a) testing a single or a few compounds using ‘hands-on’ methods, (b) testing numerous compounds (~2000) using partially ‘hands-on’ and partially automated methods, and (c) testing very large numbers of compounds using completely automated methods.  
  	Regarding this rejection, also see applicants’ argument below (D) under 35 USC 103 and the office’s reply (D).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 , if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Holland et al, 2016 in view of Ghosh et al, 2011.  As explained in the prior action, Holland teaches a method that has utility for identifying modulators of DLK palmitoylation comprising administering a test agent to HEK293T cells and sensory neurons modified to comprise DLK-GFP and demonstrating that the palmitoylation is necessary for targeting to intracellular vesicle . 
Ghosh reduces to practice an assay for analysis of in vitro degeneration of dorsal root ganglion (DRG; sensory) neurons wherein the method includes testing the effect of NGF deprivation (p762¶2).  It would have been obvious to a person of ordinary skill in the art to use the DRG degeneration assay of Ghosh to screen compounds identified by the palmitoylation assay of Holland.  Motivation to do so is provided by Ghosh, which demonstrates that, while deprivation of NGF induces apoptosis, deletion of DLK protects neurons from the effect of NGF withdrawal to induce apoptosis (p750¶4; Fig 1).  In addition, Holland states:  ' In situations where DLK signaling drives neurodegeneration (10), then strategies to inhibit DLK palmitoylation could be used in combination with, or as alternatives to, small molecules that directly target DLK’s kinase domain’ (p767¶7).   The expectation of success is high, as the in vitro degeneration assay of Ghosh was well known in the art (e.g., specification p52). Therefore, claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Holland et al, 2016 in view of Ghosh et al, 2011.  It is noted that the instant rejection is supported, at least, by rationales (a)-(d), (f), and (g) derived from KSR International vs Teleflex Inc (MPEP 2141(III)).

Regarding the prior rejection of claim 7 under 35 U.S.C. 103(a) as being unpatentable over Holland et al, 2016 in view of Patel et al, 2014, as explained in the prior action, applicants 
provide the following arguments, which are relevant to the rejection above.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection and the basis for rejection under35 U.S.C. 103.
(A) Reply:	Said reviews are acknowledged.

(B) Reply:	MPEP 2145(X)(A) states:
Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP 2141 and 2143 guidance regarding establishment of a prima facie case of obviousness. 

It is acknowledged that, in examination of the instant application for the prior office action and the action herein, the examiner obtained a thorough understanding of the invention disclosed and claimed in the instant application and conducted a thorough search of the prior art. Planning a thorough search of the prior art requires three distinct steps by the examiner: (A) identifying the field of search (i.e., what is claimed and disclosed by the application); (B) selecting the proper tool(s) to perform the search; and (C) determining the appropriate search strategy for each search tool selected. Each step is critical for a complete and thorough search.  This is proper (MPEP 904 & 904.02).
(C) As discussed above, while not necessarily agreeing with the Examiner, but rather in a good faith effort to advance prosecution, Applicants have amended claim 1 (upon which claims 2 and 5-8 depend), to recite "a high-throughput method for screening one or more test compounds to identify a modulator of dual leucine kinase (DLK) palmitoylation comprising: a) introducing into each of a plurality of reaction vessels: a plurality of cells-modified to comprise a DLK tagged with a detectable label; and one or more test compound selected from a library of test compounds; b) detecting the DLK membrane association; and c) identifying the one or more 
Further, as discussed above, while not necessarily agreeing with the Examiner, but rather in an earnest effort to advance prosecution, Applicants have amended claim 7 to recite in part "wherein the assay comprises a trophic factor deprivation".
(C) Reply:	Amendment of claim 1 is acknowledged.
Regarding  "a high-throughput method for screening one or more test compounds” in current claim 1, see reply (B), above under 35 USC 102.
It is acknowledged that claim 7 has been amended to recite ‘wherein the assay comprises a trophic factor deprivation”.  Based on said amendment, rejection of claim 7 under 35 USC 103 as being unpatentable over Holland et al, 2016 in view Patel et al, 2014 is withdrawn.  The current rejection of claim 7 is based on the combination of Holland and Ghosh.  As explained in the above rejection, Ghosh teaches such methods, which applicants acknowledged were well-known in the art (specification page 52).   
(D) (i) Applicants submit that Holland does not provide a reasonable expectation of success at arriving at the present invention. Applicants submit that Holland merely discloses a method for identifying a modulator of the DLK palmitoylation by administering a test agent to HEK293T cells and sensory neurons modified to comprise DLK-GFP and demonstrating that the palmitoylation is necessary for targeting to intracellular vesicle membranes. 
(ii) However, Holland does not disclose that the finding that DLK localization is palmitoylation-dependent can be used as the basis for a HTS. 
(iii) Furthermore, Holland teaches away from the present invention because the teachings of Holland is incompatible to be used with HTS. Applicants submit that in order to use the teaching of Holland for the purpose of HTS, a huge number of primary neurons would be required with a need to fix and immunostain those neurons. These requirements are incompatible with a method of HTS, because first, intrinsic fluorescence of DLK-GFP in neurons 
(iv) Thus, an entirely new assay had to be developed, to (i) replicate the intracellular targeting of DLK to intracellular membranes in a readily-transfectable cell type and (ii) to detect residual fluorescence of DLK-GFP alone, without the use of antibodies. Therefore, one of skill in the art, based on the disclosures of Holland and Patel, could not have had a reasonable expectation of success at arriving at the present invention.
(D) Reply:	(i) Applicants’ acknowledgement that Holland discloses a method for identifying a modulator of the DLK palmitoylation by administering a test agent to HEK293T cells and sensory neurons modified to comprise DLK-GFP and demonstrating that the palmitoylation is necessary for targeting to intracellular vesicle membranes is noted.
(ii) It is assumed that ‘HTS’ is an abbreviation of ‘high throughput screen’.   Regarding the use of a high throughput screen, as explained above, under 35 USC 112b, it is assumed that claim 1 encompasses all of (a) testing a single or a few compounds using ‘hands-on’ methods, (b) testing numerous compounds (~2000) using partially ‘hands-on’ and partially automated methods, and (c) testing very large numbers of compounds using completely automated methods.  Holland teaches (a) testing a single or a few compounds using ‘hands-on’ methods, as encompassed by claims 1 – 2, 5 –6, and 8.  However, since claim 7 has been amended to recite ‘trophic factor deprivation’, the prior rejection of the claim (office action, p8) as anticipated by or obvious over Holland is withdrawn.
(iii) See reply (ii) above 
(iv)  As explained in the prior action, Holland teaches a method that has utility for identifying a modulator of a DLK palmitoylation comprising administering a test agent (2-Bromopaimifate (2-Br)) to cultured neurons modified (transfected) to comprise a DLK protein tagged with GFP and detecting vesicle membrane association (figure 2). 

Claims 1-2, 5-6, and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Holland et al, 2016  in view of van der Hoeven et al, 2013, as evidenced by Blaskovic et al, 2014.  As explained in the prior action, Holland teaches that DLK expressed in HEK293Tcells is palmitoylated (Figure 1) and uses methods to quantify the number of puncta (figure 2).  As was well known in the art, an increase in hydrophobicity generated by palmitoylation has the obvious consequence of triggering membrane association (Blaskovic, Abstract, p45¶2).  Thus, the skilled artisan would understand that the DLK expressed in HEK293Tcells of Holland is very likely to be membrane-associated.  Holland does not teach use of their HEK293Tcells containing palmitoylated DLK to screen numerous agents for effects on membrane association using a high throughput automated system. 
However, the detection of transfected, membrane-associated proteins and the effect of libraries of agents using high throughput, automated methods were known in the art (e.g., van der Hoeven; Abstract, p238 ¶4-5, p239¶2, p239¶8 to p240¶1).  In addition, van der Hoeven subsequently tests for cytotoxicity of identified agents (figure 2C).  It would have been obvious to a person of ordinary skill in the art to combine the teachings of Holland and van der Hoeven to screen a library of compounds for effect on membrane-associated palmitoylated DLK using a high throughput automated system in transfected cells (e.g., HEK293Tcells).  Motivation to do so is provided by Holland, which states:  ‘In situations where DLK signaling drives neurodegeneration (10), then strategies to inhibit DLK palmitoylation could be used’ (p767¶7).  The expectation of success is high, as Holland demonstrates that DLK is palmitoylated in transfected cells, it was well known in the art that palmitoylation induces membrane association, and high throughput, automated methods for detecting membrane association of proteins was known in the art (van der Hoeven). Therefore, claims 1-2, 5-6, and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Holland et al, 2016  in view of van der Hoeven et al, 2013, as evidenced by .

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Holland et al, 20163 and van der Hoeven et al, 2013 in view of Ghosh et al, 2011.  The teachings of Holland and van der Hoeven are discussed above.  Said combination does not reduce to practice further analysis of a specific compounds identified by said method in a neurodegeneration assay including trophic factor (NGF) deprivation. 
As explained above, Ghosh reduces to practice an assay for analysis of in vitro degeneration of dorsal root ganglion (DRG; sensory) neurons wherein the method includes testing the effect of NGF deprivation (p762¶2).  It would have been obvious to a person of ordinary skill in the art to use the DRG degeneration assay of Ghosh to screen compounds identified by the membrane association assay of the combination of Holland and van der Hoeven.  Motivation to do so is provided by Ghosh, which demonstrates that, while deprivation of NGF induces apoptosis, deletion of DLK protects neurons from the effect of NGF withdrawal to induce apoptosis (p750¶4; Fig 1).  In addition, Holland states:  ' In situations where DLK signaling drives neurodegeneration (10), then strategies to inhibit DLK palmitoylation could be used in combination with, or as alternatives to, small molecules that directly target DLK’s kinase domain’ (p767¶7).   The expectation of success is high, as the in vitro degeneration assay of Ghosh, testing the effect of trophic factor deprivation (p762¶2) was well known in the art (e.g., specification p52). Therefore, claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Holland et al, 20164 and van der Hoeven et al, 2013 in view of Ghosh et al, 2011.  It is noted that the instant rejection is supported, at least, by rationales (a)-(d), (f), and (g) derived from KSR International vs Teleflex Inc (MPEP 2141(III)).


Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement/ Written Description
Rejection of claims 1-2 and 5-8 under 35 U.S.C. 112, first paragraph/enablement and written description, as explained in the prior action, is maintained. 
In support of their request that said rejections be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection.
(A) Reply:	Said review is acknowledged.
(B) (i) Further, as discussed above, while not necessarily agreeing with the Examiner, but rather in a good faith effort to advance prosecution, Applicants have amended claim 1, upon which claims 2 and 5-8 depend, to recite "a high-throughput method for screening one or more test compounds to identify a modulator of dual leucine kinase (DLK) palmitoylation comprising: a) introducing into each of a plurality of reaction vessels: a plurality of cells-modified to comprise a DLK tagged with a detectable label; and one or more test compound selected from a library of test compounds; b) detecting the DLK membrane association; and c) identifying the one or more test compound as a modulator of the DLK palmitoylation when the one or more test compound alters the DLK membrane association". 

(iii) Thus, Applicants submit that the evidence as a whole demonstrates that the as-filed specification enables a skilled artisan to carry out the claimed invention without undue experimentation.
(B) Reply:	(i) It is acknowledged that claim 1 has been so amended.  It is acknowledged that the experiment of figure 7C is an analysis of the Prestwick Chemical Library consisting of 1200 compounds using 96 well plates.  This represents 12.5 plates and the examiner questions whether the experiment of figure 7C used completely automated methods5.
(ii) The examiner is not clear on what applicants mean by the phrase ‘the present invention encompasses only one DLK protein’.  It is unclear whether said phrase means (a) only one, specific DLK protein is to be used or (b) any, one DLK protein is to be used.  The plain meaning of the phrase is (b) any, one DLK protein is to be used.  This meaning forms the basis of the instant rejections. As stated in applicants’ arguments (p22 ¶2), the instant rejection is based on the claims being ‘so broad as to encompass…any protein having any structure, that is an upstream modulator of injury and stress induced JNK signaling in control of the death of neurons in a process requiring palmitoylation’.  This is true and the rejections stated that the claims encompass ‘any method for identifying modulators of the palmitoylation any protein, having any structure, that is an upstream modulator of injury- and stress-induced JNK signaling in control of the death of neurons in a process requiring palmitoylation6’.  Again, it is pointed out that the IUBMB enzyme database does not comprise a listing entitled ‘Dual Leucine-zipper Kinase’. It is herein further noted that none of the protein/enzyme databases BRENDA, KEGG, 
Applicants appear to be assuming/asserting that “dual leucine kinase” has a defined meaning, which is well known in the art.  However, applicants have not pointed to any such well-defined meaning in the instant application or in the art.  It is acknowledged that a patent need not teach what is well known in the art (e.g., MPEP 2164.01;  In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984)).  ‘For example, if an application teaches the cloning and characterization of a nucleotide sequence of a well-known protein, such as insulin, those skilled in the art would immediately recognize the structure and function of said nucleotide sequence and encoded polypeptide (e.g., MPEP 2107.02II(B))’ (emphasis herein).  However, in the instant case, the skilled artisan would not immediately recognize the metes and bound of the recited genus of “dual leucine kinase” proteins.  
See above under 35 USC 112b, which states that “dual leucine kinase” proteins are proteins having any structure and having specific, assumed functional properties.
(iii) Applicants’ assertion is acknowledged.  For answers to specific arguments, see above.
Allowable Subject Matter
No claims are allowable.
Applicants’ amendment necessitated any new grounds of rejection presented in this Office action.  Any new references were cited solely to support rejection(s) based on amendment or rebut applicants’ arguments.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

In addition, applicant cannot, as a matter of right, further argue the basis of final rejections (Intra-Cellular Therapies Inc v. Andrei Iancu #18-1849 U.S. Court of Appeals for the Federal Circuit, 2019).

Applicants are reminded of the PTO’s new policies and procedures regarding the After-Final Consideration Pilot Program 2 for responding to Final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.



Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To ensure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Regarding this rejection, it is noted that prior claim 4, in reciting a high throughput screen, was rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit parent claim 1. That the test compound is from a library does not alter the structure or the function of the test compound per se. In addition, the claim fails to recite use of a library of test compounds. Thus, in examination of claim 4, the phrase ‘high throughput screen’ was ignored.
        2 The IUBMB database does not comprise a listing entitled ‘Dual Leucine-zipper Kinase’ 
        3 As evidenced by Blaskovic et al, 2014.
        4 As evidenced by Blaskovic et al, 2014.
        5 See above under 35 USC 112b for the definition of high throughput screening.
        6 See above under 35 USC 112b.